Citation Nr: 0328091	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
right (major) shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action by the 
RO that denied entitlement to an evaluation in excess of 30 
percent for the veteran's right shoulder disability.  


REMAND

VA is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence the 
veteran is responsible for obtaining, and of what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).

In September 2001 the RO sent the veteran a letter in which 
it said it was providing the notice required under § 5103(a).  
However, the letter only contained information pertaining to 
a claim for service connection.  The veteran has not yet 
received the notice required under § 5103(a) with regard to 
his claim for an increased rating for the right shoulder 
disability.

The veteran last was afforded a VA orthopedic examination of 
his right shoulder disability in January 2002.  Subsequent to 
that evaluation private clinical records have been associated 
with the claims folder that suggest that the veteran's 
service connected right shoulder disability has worsened 
since the January 2002.  Since that is the case, the Board 
believes that the veteran should be afforded a further VA 
orthopedic examination to determine the current severity of 
this disability.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claim for an increased rating for the 
right shoulder disability. 

2.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current degree of severity of his 
service-connected right shoulder 
disability.  The claims folder must be 
made available to the examining physician 
and the physician should state that 
he/she has reviewed the claims folder in 
the report of examination.  The examiner 
should report the ranges of motion of the 
right shoulder in degrees.   The examiner 
should determine whether the right 
shoulder disability is manifested by 
painful motion, weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves and these determinations 
should, if feasible, be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain on motion, 
weakened movement, excess fatigability, 
or incoordination.  In addition the 
examiner should comment on the presence 
or absence of flail shoulder, false flail 
joint, or fibrous union of the right 
humerus.  

3.  Then the RO should again adjudicate 
the veteran's claim.  If the benefit 
sought remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this 
Board if otherwise appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


